DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,895,851 to Bianchi et al. (Bianchi) in view of WO 2015/118277 to Duparc et al. (Duparc).
In reference to claim 12, Bianchi teaches a controller (FIG. 3) for controlling temperature and humidity within a first compartment (upper compartment of 10, FIG. 1) of a refrigeration appliance (10, FIG. 1), the controller configured to determine that a measured temperature value within the first compartment (RC probe temperature, FIG. 3) exceeds a preset cut-in threshold temperature value (RC set temperature, FIG. 3); activate a compressor (18, FIG. 1) to decrease a coil temperature of an evaporator (12, FIG. 1) in the first compartment in response to determining that the measured temperature value within the first compartment exceeds the cut-in threshold temperature value (within the supervisor, FIG. 3; col 4, lines 15-20); and determine a measured humidity value within the first compartment (via RC probe humidity, FIG. 3); but does not teach delaying a starting time of an evaporator fan by an evaporator fan starting delay time relative to a starting time of the compressor based at least in part on the measured humidity value.  Duparc teaches method for regulating the atmosphere inside a refrigeration enclosure (FIG. 1-2) wherein the controller (automation 11, FIG. 1) is configured to delay a starting time of an evaporator fan (9, FIG. 1) by an evaporator fan starting delay time relative to a starting time of the compressor based at least in part on the measured humidity value (12, FIG. 1; page 11, second paragraph through page 12, first two lines) in order to limit the water stress suffered by the products, in particular fruits and vegetables, ensuring the maintenance of their density and their freshness, thus limiting their quality and their nutritional losses (page 5, lines 29-33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bianchi, to configure the controller to delay a starting time of an evaporator fan by an evaporator fan starting delay time relative to a starting time of the compressor based at least in part on the measured humidity value, as taught by Duparc, in order to limit the water stress suffered by the products, in particular fruits and vegetables, ensuring the maintenance of their density and their freshness, thus limiting their quality and their nutritional losses.
	In reference to claim 13, Bianchi and Duparc teach the system as explained in the rejection of claim 12, and Bianchi additionally teaches wherein the controller is further configured to allow a layer of frost to form on the evaporator (inherent; the initial formation of frost/ice on the evaporator 12, FIG. 1 is initially allowed; col 3, lines 50-55; also claimed in claims 4 and 5, last lines, respectively).
In reference to claim 14, Bianchi and Duparc teach the system as explained in the rejection of claim 12, and Duparc additionally teaches wherein the controller decreases a cooling efficiency of the refrigeration appliance within the first compartment (page 11).
In reference to claim 18, Bianchi and Duparc teach the system as explained in the rejection of claim 12, but they do not explicitly teach wherein the evaporator fan starting delay time has a range from 0.1 to about 240 seconds.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  Since Bianchi and Duparc disclose the delay time for the evaporator fan start, said time is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that the longer the fan is delayed from use, the more frost will be built up on the evaporator surface.  Therefore, since the general conditions of the claim, i.e. that the evaporator fan is delayed from blowing, were disclosed in the prior art by Bianchi and Duparc, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the evaporator fan starting delay time having a range from 0.1 to about 240 seconds
In reference to claim 19, Bianchi and Duparc teach the system as explained in the rejection of claim 12, and Duparc additionally teaches wherein the controller is further configured to: determine, by the controller, that a humidity monitoring mode that activates controlling of the humidity in the first compartment is activated; and enable delaying, by the controller, the starting time of the evaporator fan in response to determining that the humidity monitoring mode is activated (page 11 and 12).
In reference to claim 20, Bianchi and Duparc teach the system as explained in the rejection of claim 12, and Duparc additionally teaches wherein the controller is further configured to operate a condenser fan of the refrigeration appliance at a first speed during the evaporator fan starting delay time; and operate the condenser fan at a second speed after the evaporator fan starting delay time, wherein the first speed is lower than the second speed (page 11 and 12). 
In reference to claims 1-3 and 7-11, they claim the method of providing and configuring the apparatus of claims 12-14 and 18-20, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 12-14 and 18-20 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Allowable Subject Matter
Claims 4-6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/16/2022